Citation Nr: 1416983	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a heart or chest disability.  

2. Entitlement to service connection for lumbar spine arthritis, to include as secondary to a service-connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1957 to February 1960 in the United States Marine Corps and from July 1961 to June 1964 in the United States Army.  From March 1973 to March 1997 he served in the United States Army Reserve (USAR); he had inactive and active duty for training from 1973 to 1983 and then served on active duty from March 1983 to March 1997.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO continued and confirmed the prior denial of service connection for a "chest condition and bradycardia" and denied service connection for arthritis of the lower spine.  The issues have been re-characterized on the title page for clarity.  

The issues of whether there is new and material evidence to reopen claims of service connection of arthritis of the bilateral hips and right hand and an increased rating of the bilateral knees have been raised by January 2012 and March 2012 statements in the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for a heart and/or chest disability and lumbar spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1. A September 1997 RO decision denied a claim for service connection for a heart and/or chest disability; the Veteran did not file a notice of disagreement, no new and material evidence was received within one year of notice of the RO decision and the decision became final.  

2. Evidence received since the September 1997 RO rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a heart or chest disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The RO's September 1997 decision that denied a claim for service connection for a heart and/or chest disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen a claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In its September 1997 denial of service connection the RO concluded that there was no current heart or chest disability; bradycardia was not considered a disability and there was no diagnosis of any other cardiovascular disability.  The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision.  38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The denial became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

The Veteran filed to reopen this claim in 2009; the claim for entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the September 1997 RO decision, the evidence in the file consisted of: service treatment records, the Veteran's claim, and an April 1997 VA examination report.  

Evidence added since the September 1997 RO decision, includes an April 2010 VA examination report which showed a diagnosis of coronary artery disease.  The diagnosis of coronary artery disease relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.  The evidence is considered both new and material and the claim for a heart and/or chest disability is reopened.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a heart and/or chest disability and the claim is reopened.  


REMAND

There are no service treatment records in the file during the period from March 1973 to May 1979; it does not appear that there was a specific request for these records.  VA has a duty to obtain them.  38 C.F.R. § 3.159(c)(1) (2013). 

At an April 1997 VA examination and in his August 2009 informal claim, the Veteran stated he was evaluated at the VA hospital in Milwaukee, Wisconsin in September 1982 for a heart problem.  This record is not in the claims folder and VA has a duty to obtain it.  38 C.F.R. § 3.159(c)(1).  

In giving an opinion as to the etiology of the diagnosed degenerative lumbar spondylosis, the May 2010 VA examiner stated it was possible that the rehabilitation of the service-connected left knee could have exacerbated an underlying degenerative spine condition; however, to quantify the degree to which this exacerbated it or the percent which it permanently changed it would not be feasible without resort to mere speculation.  The examiner did not provide reasons for the inability to provide the necessary opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request USAR service treatment records from March 1973 to May 1979.  If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. Request the September 1982 record of evaluation for heart disease from the VA medical center in Milwaukee, Wisconsin.  If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. If any new records are associated with the file, return it to the April 2010 VA examiner (or a new examiner if the April 2010 examiner is unavailable) for an updated opinion regarding the nature and etiology of any heart or chest disability.  If the examiner is unavailable, another qualified medical professional should provide the necessary review.

4. Return the file to the May 2010 VA examiner, or send the file to a new examiner if necessary.  The examiner must state whether it is at least as likely as not that any lumbar spine disability:  

* is caused by any bilateral knee disability or 
* is aggravated by any bilateral knee disability. 
o If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.  

The examiner should provide reasons for these opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the necessary opinion and whether there is additional evidence that would permit the opinion to be provided.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


